698 So.2d 933 (1997)
Dr. Philip PASTON and Rhonda Paston, his wife, Appellants,
v.
WIGGS CONTRACTING CO., LTD., INC., a Florida corporation, et al., Appellees.
Nos. 96-1257, 96-2373.
District Court of Appeal of Florida, Fourth District.
September 10, 1997.
Lisa S. Small and Michael B. Small of Small & Small, P.A., Palm Beach, for appellants.
Eric G. Belsky and Jeffrey W. Johnson of Hinshaw & Culbertson, Fort Lauderdale, for Appellee General Plumbing, Inc.
David S. Tadros of Walton Lantaff Schroeder & Carson, West Palm Beach, for Appellee Hawthorne Industries, Inc.
Richard A. Sherman and Rosemary B. Wilder of Richard A. Sherman, P.A., and Richard B. Doyle, Jr. of Loughren & Doyle, P.A., Fort Lauderdale, for Appellee Jack Vogel Simulated Brick and Stone, Inc.
*934 Thomas A. Berger of Flanagan, Maniotis & Berger, P.A., West Palm Beach, for Appellee Sasser's Glass Works, Inc.
PER CURIAM.
We affirm the final judgment as to all Appellees except with respect to a post-judgment discovery order involving only Appellee-Sasser's Glass Works, Inc. The trial court denied Appellant's motion for protective order, which alleged that Sasser's subpoena duces tecum and request for production improperly sought records protected by attorney-client and work product privileges. We do not consider or address the merits, but reverse that discovery order and remand for the trial court to conduct an in camera inspection of the items in question before determining whether the claimed privileges apply. See Paskoski v. Johnson, 626 So.2d 338 (Fla. 4th DCA 1993). In all other respects, we affirm.
STONE, C.J., and POLEN and SHAHOOD, JJ., concur.